United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3056
                                    ___________

Charles Ray Edwards,                     *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
United States of America,                *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                            Submitted: July 5, 2000
                                Filed: July 11, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Charles Ray Edwards, a federal prisoner, appeals the district court’s1 order
denying his motion, brought under 18 U.S.C. § 3852(c)(2), to reduce his sentence.
Edwards sought retroactive application of U.S. Sentencing Guidelines Manual
§ 5K2.13, p.s., as amended in 1998 by Amendment 583. Having carefully reviewed
the record, we conclude the district court did not err because a court may not grant a
sentence reduction under section 3582(c)(2) unless the reduction is consistent with


      1
      The HONORABLE HARRY F. BARNES, United States District Judge for the
Western District of Arkansas.
applicable policy statements issued by the Sentencing Commission. The relevant
policy statement, U.S. Sentencing Guidelines Manual § 1B1.10, p.s. (1998) does not
allow for retroactive application of Amendment 583 in a section 3582(c)(2) proceeding.
See United States v. Dowty, 996 F.2d 937, 938-39 (8th Cir. 1993) (per curiam)
(amendment to U.S.S.G. § 3E1.1(b) could not be applied retroactively in § 3582(c)(2)
proceeding when amendment was not listed in § 1B1.10(c), p.s.). Therefore, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-